     Case 2:20-cv-00984-JAM-JDP Document 11 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSEPH JOHN,                                     No. 2:20-cv-984-EFB P
11                        Plaintiff,
12            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
13    Z. HUGHES, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
17   under 42 U.S.C. § 1983. On September 18, 2020, the court informed plaintiff he could proceed
18   with a potentially viable Eighth Amendment claim against defendant Z. Hughes only or file an
19   amended complaint, as his allegations against defendants Baughman and Heise could not survive
20   screening. ECF No. 7. Plaintiff has elected not to amend his complaint and to proceed only with
21   the claim identified by the court. ECF No. 10.
22          Accordingly, IT IS ORDERED that the Clerk of the Court randomly assign a United
23   States District Judge to this action.
24          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Baughman
25   and Heise be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
     Case 2:20-cv-00984-JAM-JDP Document 11 Filed 09/30/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: September 30, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
